File Name: 09a0053n.06
                            Filed: January 23, 2009
                NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                            No. 07-5208

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


JEROME WILLIAM DEVEREAUX,                        )
                                                 )
       Petitioner-Appellant,                     )
                                                 )       ON APPEAL FROM THE UNITED
                                                 )       STATES DISTRICT COURT FOR
v.                                               )       THE EASTERN DISTRICT OF
                                                 )       TENNESSEE
                                                 )
DAVID MILLS, Warden,                             )       MEMORANDUM
                                                 )       OPINION
       Respondent-Appellee.                      )
                                                 )

BEFORE: NORRIS, BATCHELDER, and ROGERS, Circuit Judges.

       PER CURIAM. Tennessee prisoner Jerome Devereaux appeals from the denial of his

petition for a writ of habeas corpus based upon ineffective assistance of trial counsel. Petitioner

pleaded guilty to attempted rape of his five year-old granddaughter. The prosecution gave him the

choice of pleading guilty to either of two crimes, each carrying a different sentence. He contends

that trial counsel did not adequately explain the nuances of this choice, leading him to opt for a plea

that resulted in a longer period of incarceration.

       Having had an opportunity to review the record, the briefs of the parties, and to hear

argument from counsel, we affirm the denial of the writ. Petitioner has failed to show, as he must,

that the state-court decision is “contrary to” clearly established federal law. 28 U.S.C. § 2254(d)(1).


                                                     1
                                                                                 Devereaux v. Mills
                                                                                          07-5208



Because the district court issued a reasoned decision with which we agree, an opinion on our part

would serve no useful purpose.

       The judgment is affirmed based upon the reasoning found in the district court’s

memorandum of January 30, 2007.




                                               2